UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6060



HARRY L. DANTZLER,

                                              Plaintiff - Appellant,

          versus


USPO, District of South Carolina,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   David C. Norton, District Judge.
(CA-04-1735-4-18BH)


Submitted:   June 23, 2005                 Decided:   June 29, 2005


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harry L. Dantzler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Harry L. Dantzler appeals the district court’s order

denying his petition for writ of mandamus seeking to compel the

United States Probation Office to correct an allegedly erroneous

entry in a criminal presentence report.   Our review of the record,

including the district court’s opinion adopting the magistrate

judge’s report and recommendation, discloses no reversible error.

Accordingly, we affirm for the reasons stated by the district

court. See Dantzler v. USPO, No. CA-04-1735-4-18BH (D.S.C. Dec. 2,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -